Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending. 

Response to Arguments
Applicant argues the 103 rejection, on page 8, in view of White (US 5156641) in view of Karim et al., (US 20150086741), stating that the prior art allegedly doesn't teach “a release coating on the second major surface of the base layer”. The examiner has fully considered applicant's argument, and while White doesn’t teach a base layer with a release coating, Karim does teach a base layer with an adhesive and a release coating. Karim also teaches a coupling layer (Figs 2a-2b, (30)) with an adhesive layer (Figs 2a-2b, (36)), and teaches a release (agent) coating which is located on liner (Figs 2a-2b, (60)), as taught by Karim [0063]. However, as Karim only teaches the release coating on the liner of (60), and not on the reinforcement layer (Figs 2a-2b, (65)). As Karim doesn’t teach additional liners throughout the layers of the securement system, it may not be obvious to include release coating in the adhesive (36) that’s located between the base layer and coupling layer. Therefore the combination of White in view of Karim doesn’t explicitly overcome the claims. See Allowability below.

Allowable Subject Matter
Claims 1-21 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, White (US 5156641) in view of Karim et al., (US 20150086741), while disclosing a nasogastric tube securement system with a base layer, coupling layer having a leg; does not disclose or render obvious, alone or in combination with the other prior art of record, the first major surface of the base layer comprising a release coating for repositioning the coupling layer relative to the base layer, as claimed in Claim 1.
White in view of Karim is the closest prior art of record, as it teaches a nasogastric tube securement system (White Fig. 1, (10)), the system comprising:
a base layer (White Fig. 1, seen at (22) and including (24, 26, 28)) configured to be adhered to the nose (seen in White Fig. 1), the base layer (24, 26, 28) having a first major surface comprising a skin-contact adhesive (White [Col. 3, lines 34-35] wherein adhesive is on the base layer, therefore allowing the base layer to adhere to the nose) and a second major surface (White Fig. 2, (24, 26, 28)) opposite the first major surface (seen in White Fig. 2); and a coupling layer (White Fig. 1, (34)) comprising:
a first end comprising an adhesive, to be repositionably coupled (White [Col. 3, lines 50-53] wherein (34) is adhesive tape, and thus comprises adhesive and is repositionable) to the second major surface of the base layer (24, 26, 28), and
a leg (White Fig. 1, (16)) connected to and extending from the first end (seen in White Fig. 1), the leg (16) being elongated along a longitudinal direction (seen in White Fig. 2), the leg 
wherein the leg (16) connects to the first end at a position that is located toward a lateral side of the first end (seen in White Fig. 2), relative to a lateral center (White Fig. 2, at (28)) of the first end;
wherein the first end is wider than the leg (16) in a lateral direction (seen in White Fig. 2) that is oriented substantially perpendicularly with respect to the longitudinal direction (as seen in White Fig 2). However, White does not teach a release coating on a first major surface of the base layer.
In related tube securement prior art, Karim teaches a means for securing a medical tube to a patient's body (Karim Fig. 3a, (100)), having a base layer (Karim Fig. 3a, (30)) with a second major surface (Karim Fig. 3a, (31)) opposite the first major surface (Karim Fig. 3a, (32)). While Karim teaches a release coating (Karim [0062-0063] wherein the release liner (60) taught by Karim includes release agents such as silicones or fluorochemical agents), Karim doesn’t explicitly teach this release coating on the first major surface of the base layer.
Thus, as White in view of Karim does not teach the first major surface of the base layer comprising a release coating, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783